14-2758, 14-2769, 14-2774
     Creddille v. MTA New York City Transit


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1                 At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
 3   New York, on the 30th day of September, two thousand fifteen.
 4
 5   PRESENT:
 6               RALPH K. WINTER,
 7               JOHN M. WALKER, JR.,
 8               DENNIS JACOBS,
 9                     Circuit Judges.
10   _____________________________________
11
12   Gary Creddille,
13
14                              Plaintiff-Appellant,
15
16                     v.                                           14-2758
17
18   MTA New York City Transit, Core
19   Environmental Corporation,
20
21                     Defendants-Appellees.
22   _____________________________________
23
24   Gary Creddille,
25
26                              Plaintiff-Appellant,
27
28                     v.                                           14-2769
29
30   MTA New York City Transit, Core
31   Environmental Corporation,
32
 1                     Defendants-Appellees.
 2   _____________________________________
 3
 4   Gary Creddille,
 5
 6                          Plaintiff-Appellant,
 7
 8                  v.                                                    14-2774
 9
10   MTA New York City Transit, Core
11   Environmental Corporation,
12
13                     Defendants-Appellees.
14   _____________________________________
15
16   FOR PLAINTIFF-APPELLANT:                                     Gary Creddille, pro se, Brooklyn,
17                                                                New York.
18
19   FOR DEFENDANTS-APPELLEES:                                    Daniel Chiu, Esq., New York City
20                                                                Transit Authority, for MTA New
21                                                                York City Transit, Brooklyn, New
22                                                                York.
23
24                                                                A. Nicholas Falkides, Esq., Colligan
25                                                                Law, LLP, for Core Environmental
26                                                                Corporation, Buffalo, New York.
27
28          Appeals from a judgment of the United States District Court for the Eastern District of New

29   York (Townes, J.).

30          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

31   DECREED that the judgment of the district court is AFFIRMED.

32          Appellant Gary Creddille, pro se, appeals the district court=s grant of summary judgment

33   dismissing his discrimination and retaliation claims against the New York City Transit Authority

34   (the “Transit Authority”) and Core Environmental Corporation (“Core”) under Title VII of the

35   Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. §§ 2000e, et seq., based on its determination that

36   Creddille was not an employee of the Transit Authority, and failed to demonstrate that he had

37   suffered an adverse employment action resulting from his participation in protected activity. The
1    same district court judgment was entered, and appealed from, in each of Creddille’s three identical

2    district court actions, resulting in the three above-captioned appeals, which are consolidated for

3    purposes of this order.       We assume the parties= familiarity with the underlying facts, the

4    procedural history of the case, and the issues on appeal.

5              We review de novo a district court’s grant of summary judgment, with the view that

6    “[s]ummary judgment is appropriate only if the moving party shows that there are no genuine

7    issues of material fact and that the moving party is entitled to judgment as a matter of law.”

 8   Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir. 2003). We resolve all

 9   ambiguities and draw all inferences in favor of the non-movant. Nationwide Life Ins. Co. v.

10   Bankers Leasing Ass’n, 182 F.3d 157, 160 (2d Cir. 1999). Summary judgment is appropriate

11   “[w]here the record taken as a whole could not lead a rational trier of fact to find for the

12   non-moving party.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587

13   (1986).

14             Upon review, we conclude that the district court correctly ruled that (1) Creddille was not a

15   Transit Authority employee, that his limited supervision by Transit Authority employees was

16   insufficient to establish a joint employer relationship, and that the Transit Authority was therefore

17   not subject to liability under Title VII; and (2) Creddille failed to establish that Core had subjected

18   him to an adverse employment action in January 2011, or that there was a causal connection

19   between his discrimination complaint with the Transit Authority and the adverse action he alleged.

20             We similarly find no merit in Creddille’s contention that he was terminated in April 2011,

21   in retaliation for filing charges against Core with the Equal Employment Opportunity Commission

22   (“EEOC”) the previous month, although he correctly notes that, to the extent this claim was


                                                        3
 1   asserted below, the district court failed to acknowledge it in its summary judgment decision.

 2   Creddille’s assertion is based on a purported “termination letter”—included in his amended

 3   complaint and attached to his declaration in opposition to summary judgment—that he claims to

 4   have received from Core. The letter is not from Core; it is from Employer Services Corporation

 5   (“ESC”), which provided Core with payroll and other human resources services. It it addressed to

 6   Creddille, and states that “[a]s a result of your separation of employment from Core Environmental

 7   Inc. effective on Tuesday, April 12, 2011 your relationship with Employer Services Corporation

 8   (ESC) has also been terminated as of that date.” However, the very next item attached to

 9   Creddille’s declaration—an email from an ESC employee to an EEOC investigator—explains that

10   Core had not terminated Creddille’s employement; because ESC’s policy was to bill clients “per

11   active employee,” Core had requested that ESC “inactivate” Creddille in ESC’s payroll system to

12   avoid paying fees while Creddille was no longer working for Core on a regular basis. The

13   employee stated that the letter had been automatically generated by ESC’s payroll system upon the

14   deactivation of Creddille’s payroll card. Moreover, as the district court emphasized in its ruling,

15   Core continued to offer Credille employment after he ceased working for Core—offers that he

16   turned down without exception—even after he filed his EEOC charges, including in March, April,

17   and May of 2011. Accordingly, we affirm for substantially the reasons stated in the district

18   court’s well-reasoned and thorough memorandum and order.

19          We have considered all of Creddille’s arguments and find them to be without merit.

20   Accordingly, we AFFIRM the judgment of the district court.

21
22                                                FOR THE COURT:
23                                                Catherine O=Hagan Wolfe, Clerk


                                                     4